Citation Nr: 1439395	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition with bumps of back, arms, and private parts as a result of exposure to herbicides.

2.  Entitlement to an evaluation in excess of 20 percent for left ulnar nerve palsy, to include numbness of the left hand and fingers.

3.  Entitlement to an evaluation in excess of 70 percent for anxiety reaction with depressive disorder.

4.  Entitlement to special monthly compensation based on aid and attendance.

5.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1968.  He died in July 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction lies with the RO in Winston-Salem, North Carolina, where the appellant resides.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008), created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In cases involving substitution, additional evidence can be added to the file in furtherance of the claim. 

The Veteran filed an Appeal to Board of Veterans Appeals (VA Form 9), in February 2012.  The Veteran died in July 2012, prior to the case being certified to the Board.  The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), in August 2012.  The appellant's claim is considered a request for substitution.  Fast Letter 10-30 (August 2010).  While it appears that the RO has considered the appellant as having substituted the Veteran in the appeal pursuant to 38 U.S.C. § 5121A, the claims file does not contain any evidence that the RO notified the appellant of this substitution or of her appellate rights as a substituted claimant.  On remand, notice must be sent to the appellant.

Also, with respect to the claim for special monthly compensation based on aid and attendance, the Veteran, in his February 2012 VA Form 9, indicated that his VA treating physician, Dr. K.V., put in his medical records that he should be recommended for "special aid and attendance" because of his condition.  The Veteran then stated that he would like VA to get in contact with his doctor.  The claims file indicates that VA treatment records date back to only May 2011.  On remand, updated VA treatment records, from May 2011 until the Veteran's death in July 2012, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice with respect to her status as a substituted party.  Such notice should inform the appellant of her rights as a substituted party, including informing her that she may submit additional evidence to substantiate her claims.

2.  Obtain updated VA treatment records from the VAMC Fayetteville, North Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2011 to July 2012.

3.  After completion of the above, and any development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the RO must furnish to the appellant and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



